Citation Nr: 0317448	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  95-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for degenerative 
arthritis of the right knee.

4.  Entitlement to service connection for degenerative 
arthritis of the left knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, status post myocardial infarction, from 
February 1995 to September 1997, and an evaluation in excess 
of 30 percent from April 1998 to November 1998.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In that decision, the RO denied 
the veteran's claims of entitlement to a compensable 
evaluation for hypertension and entitlement to service 
connection for bilateral hammertoes and degenerative 
arthritis in both knees.  The veteran subsequently perfected 
timely appeals as to those issues.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
February 1995 and Supplemental Statements of the Case (SSOCs) 
in May 1995, October 1995, February 1999, and June 1999.  
Also during that stage of the appeal, jurisdiction over this 
case was transferred to the RO in Los Angeles, California.

In a series of subsequent rating decisions, the RO granted an 
increased evaluation of 10 percent for hypertension, 
effective February 1995; a temporary total (100 percent) 
evaluation, effective September 1997; an increased evaluation 
of 30 percent for hypertension, status post myocardial 
infarction, effective April 1998; and an increased evaluation 
of 100 percent for hypertension, status post myocardial 
infarction, effective November 12, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Accordingly, the Board finds that the issues of entitlement 
to an evaluation in excess of 10 percent for hypertension, 
status post myocardial infarction, for the period from 
February 1995 to September 1997, and entitlement to an 
evaluation in excess of 10 percent for the period from April 
1998 to November 1998 remain on appeal.

The Board notes that, in a February 1996 rating decision, the 
RO in Los Angeles denied entitlement to service connection 
for a left shoulder disorder.  The veteran also perfected a 
timely appeal as to that issue.  During that stage of the 
appeal, the RO issued an SOC in March 1996 and an SSOC in May 
1996.

In a September 2002 decision, the Board denied entitlement to 
service connection for bilateral hammertoes and a left 
shoulder disorder.  The Board also granted entitlement to 
service connection for a low back disorder.

At that time, the Board also concluded that it was necessary 
to undertake additional development with respect to the 
claims for service connection for degenerative arthritis in 
both knees and increased evaluations for hypertension, status 
post myocardial infarction, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  The veteran was advised of the 
Board's intention to undertake additional development of 
these issues in the September 2002 decision.

The veteran subsequently appealed the issues of entitlement 
to service connection for bilateral hammertoes and a low back 
disorder to the Court.  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision, and to remand the veteran's claim for 
readjudication.  In a May 2003 Order, the Court granted the 
joint motion, vacated the Board's September 2002 decision, 
and remanded this claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the instructions set forth in the joint motion.

In a July 1999 rating decision, the RO in Los Angeles denied 
entitlement to special monthly compensation.  The veteran 
subsequently submitted a Notice of Disagreement regarding 
that decision, and, in November 1999, the RO issued an SOC.  
However, there is no indication that the veteran has 
submitted a Substantive Appeal (VA Form 9) with respect to 
that issue.  Thus, this matter is not currently on appeal 
before the Board.

In an August 2001 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
disability rating.  To the Board's knowledge, the veteran had 
not expressed disagreement with either the disability rating 
or the effective date assigned in that decision.  However, in 
a May 2002 rating decision, the RO awarded an earlier 
effective date of May 31, 2001, for the grant of service 
connection for diabetes mellitus.  This decision was 
apparently the result of an order of the United States 
District Court for the Northern District of California in 
Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 
(N.D. Cal. 1999), aff'd, 284 F.3d 1158 (9th Cir. 2002) (which 
dealt with the issue of payment of retroactive benefits to 
veterans in claims for disabilities associated with herbicide 
exposure).  To the Board's knowledge, the veteran has not 
since expressed disagreement with the effective date assigned 
in that decision.  Thus, this matter is also not currently on 
appeal before the Board.


REMAND

As discussed in the Introduction, this claim was denied by 
the Board in a September 2002 decision.  The veteran 
subsequently appealed that decision to the Court.  While that 
case was pending at the Court, the veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision, and to remand the veteran's 
claim for readjudication.  

In the joint motion, the parties noted that, during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  The parties concluded that the 
Board had failed in the September 2002 decision to adequately 
discuss the requirements under the VCAA that a claimant be 
advised of the evidence necessary to substantiate his claim 
and that he be advised of his and VA's responsibilities under 
that law.  The parties also noted that they had reviewed the 
claims folder and determined that no documents contained 
therein appeared to satisfy the notification requirements of 
the VCAA.  Therefore, the parties determined that a remand of 
this case was necessary so that the Board could ensure that 
the notification procedures of the VCAA were fully complied 
with.

In the joint motion, the parties further concluded that the 
veteran had satisfied the requirements necessary under 
38 U.S.C.A. § 5103 (West 2002) to become entitled to a 
medical examination.  Thus, the parties determined that a 
remand was also necessary so that the Board could ensure 
compliance with the provisions of 38 U.S.C.A. § 5103 by 
providing the veteran with a medical examination so that a 
physician can make a determination as to whether his claimed 
bilateral hammertoes and left shoulder disorder are related 
to his military service.

As discussed in the Introduction, the Board concluded in 
September 2002 that it was necessary to undertake additional 
development with respect to the claims for service connection 
for degenerative arthritis in both knees and increased 
evaluations for hypertension, status post myocardial 
infarction, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

In order to accomplish the necessary development, the Board 
set out the following instructions in an internal development 
memorandum dated in September 2002: 

1.  Ask the veteran to provide a list of the names 
and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated 
him for his hypertension since March 1999 or for 
his knee problems since 1975.  Provide the veteran 
with release forms and ask that a copy be signed 
and returned for each health care provider 
identified.  Also, request that the veteran 
complete new release forms for Dr. Marin and Dr. 
Mumford.  Please advise the veteran that these 
physicians did not respond to previous requests for 
records issued by the RO.  When the veteran 
responds, obtain records from each health care 
provider the veteran identifies (except where VA 
has already made reasonable efforts to obtain the 
records from a particular provider).  In 
particular, attempt to obtain records from Drs. 
Marin and Mumford.  If these records can't be 
obtained and we don't have affirmative evidence 
that they don't exist, inform the veteran of the 
records that we were unable to obtain, including 
what efforts were made to obtain them.  Also inform 
the veteran that we will proceed to decide his 
appeal without these records unless he is able to 
submit them.  Allow an appropriate period of time 
for him to respond.

2.  Once the aforementioned development has been 
completed, make arrangements for the veteran to be 
afforded an orthopedic examination to determine the 
nature and etiology of his claimed bilateral knee 
disability.  The claims folder must be provided to 
the examining physician for review.  The examiner 
should conduct a thorough examination of the 
veteran's knees, and provide a diagnosis of any 
pathology found.  As to any disability found on 
examination, the examiner should specifically 
comment on the etiology of that disability.  In 
particular, the examiner should discuss whether it 
is at least as likely as not that such disability 
is related to the veteran's military service, to 
include complaints of knee pain noted in service.  
In discussing the etiology of disabilities found on 
examination, the examiner should comment on the 
significance, if any, of a job-related injury that 
reportedly occurred when he slipped and fell on his 
knee in 1985.  Any diagnostic tests and studies 
deemed necessary by the examiner in order to 
respond to the specified inquiries should be 
conducted.

Thereafter, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit further 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand the issues of 
entitlement to service connection for degenerative arthritis 
in both knees and increased evaluations for hypertension, 
status post myocardial infarction, so that the development 
requested in the September 2002 development memorandum can be 
accomplished by the RO, rather than the Board.

In addition, in light of the instructions contained in the 
joint motion, the Board believes that it would also be 
appropriate to remand the issues of service connection for 
degenerative arthritis in both knees and increased 
evaluations for hypertension, status post myocardial 
infarction, in order to ensure that the notification 
procedures of the VCAA have been fully complied with in 
regard to these issues.

Accordingly, this case is remanded for the following actions:

1.  The RO should request that the 
appellant provide a list of the names and 
addresses of any doctors and medical care 
facilities who have treated him for his 
claimed disabilities.  The veteran should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified, 
including Drs. Marin and Dr. Mumford.

2.  Once the aforementioned development 
has been completed, make arrangements for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of his claimed bilateral knee 
disability, left shoulder disorder, and 
bilateral hammertoes.  The claims folder 
must be provided to the examining 
physician for review.  The examiner 
should conduct a thorough examination of 
the veteran's knees, left shoulder, and 
feet, and provide a diagnosis of any 
pathology found.  As to any disability 
found on examination, the examiner should 
specifically comment on the etiology of 
that disability.  In particular, the 
examiner should discuss whether it is at 
least as likely as not that any bilateral 
knee disability is related to the 
veteran's military service, to include 
complaints of knee pain noted in service.  
In discussing the etiology of any knee 
disabilities found on examination, the 
examiner should comment on the 
significance, if any, of a job-related 
injury that reportedly occurred when he 
slipped and fell on his knee in 1985.  
The examiner should also discuss whether 
it is at least as likely as not that any 
left shoulder disability is related to 
the veteran's military service, to 
include his report of having dived into a 
bunker to avoid incoming mortar fire.  
The examiner should also discuss whether 
it is at least as likely as not that 
bilateral hammertoes were incurred as a 
result of pain and other symptoms 
experienced after spending long hours on 
his feet as a Food Service Technician 
during service.  Any diagnostic tests and 
studies deemed necessary by the examiner 
in order to respond to the specified 
inquiries should be conducted.

3.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  The RO is 
free to undertake any development deemed 
necessary in order to fully comply with 
the VCAA.

4.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


